The court erred in striking paragraph 8 of the answer as amended; and that error rendered the further proceedings in the case nugatory.
          DECIDED MAY 23, 1945. REHEARING DENIED JUNE 13, 1945.
This was a suit on a policy of insurance issued on the life of George H. Freeman by Woodmen of the World Life Insurance Society, brought by the beneficiaries named in the policy. The petition alleged that the insured was killed in Butts County, Georgia, on February 20, 1943, while the certificate of insurance was in force; and a copy of the certificate was attached to and made a part of the petition. The petition showed that the constitution, laws, and bylaws of the defendant were made a part of the contract of insurance; and said constitution, laws, and bylaws provide: "If the member dies while engaged in or in consequence of the violation of the laws of the State or the United States, or of any other province or nation, whether he is at the time sane or insane, the certificate shall be void and null and of no effect, and all moneys which shall have been paid and all rights and benefits which have accrued on account of the certificate shall be absolutely forfeited without notice or service."
The eighth paragraph of the answer, as amended, alleged: "George H. Freeman [the insured] met his death by the collision of the motor vehicle, in which he was riding and driving, with a locomotive at a railroad crossing, commonly known as Higgins *Page 528 
Crossing, in Butts County, Georgia, which crossing had been classified as an unsafe crossing and properly marked as such by the erection of a white sign with red letters thereon placed on the right-hand side of the approach to said crossing and approximately 100 feet from the rails of said railroad track. Said Freeman failed to bring the motor vehicle in which he was riding and driving to a full stop at a distance of not more than 50 feet from the nearest rail of the track before attempting to drive over said unsafe crossing. Said failure to comply with the provisions of section 95-1804 of the Code, by bringing the motor vehicle in which he was riding and driving to a full stop before attempting to cross this unsafe crossing, is by the provisions of section 95-9913 denominated a misdemeanor." The plaintiffs demurred to that paragraph of the answer, as so amended, "on the ground that section 95-1804 of the Code can not be applied in this case, since section 95-1808 of said Code makes it reversible error to charge, read, or discuss said section 95-1804 in the hearing of a jury in the trial of this case." The court sustained the demurrer and struck paragraph 8 from the answer. To that judgment, the defendant excepted pendente lite, and assigned the judgment as error in the bill of exceptions. The case proceeded to a verdict and judgment in favor of the plaintiffs; the defendant's motion for a new trial was denied, and that judgment is assigned as error.
(After relating the foregoing facts.) As stated by counsel for both parties in their briefs, the controlling question here is whether section 95-1808 of the Code is applicable to this case.
Section 95-1803 of the Code reads: "The said railroad companies shall, on 60 days' notice from the county authorities aforesaid, erect at the approach to each crossing designated as an unsafe crossing a white sign with red letters thereon raised not less than 10 feet from the ground and not less than 30 inches by 40 inches in size, which shall be placed on the right-hand side of the approach to said crossing and approximately 100 feet from the rails of said railroad track . . which sign shall be lettered with the words, `Georgia Law — Stop — Unsafe R. R. Crossing,' which lettering *Page 529 
shall not be less than nine inches in height." Section 95-1804 provides: "Every person operating a motor vehicle, on approaching a crossing so designated as an unsafe crossing, shall bring his vehicle to a full stop at a distance of not more than 50 feet from the nearest rail of the track, before he shall cross thereover or attempt to do so." Section 95-9913 provides that any railroad company or any person violating any provision of the above-quoted Code sections, or failing to observe the requirements thereof, "shall be guilty of a misdemeanor and on conviction shall be punished by a fine of not less than $5 nor more than $50, which fine may be enforced by the court by an alternative sentence of imprisonment not exceeding 15 days in the event the fine is not paid. Prosecutions shall be by indictment or accusation only, and no warrant for the arrest of one charged with such violation shall be issued." While the language of the last sentence in that section is unusual, the contention of the plaintiffs that the section sets forth no crime is untenable. The statement of this court in Powell v. Crowell, 63 Ga. App. 890
(11 S.E.2d 918), that the consequences of a violation of the act of 1925, known as the safe and unsafe crossing act, "is a matter exclusively between the State and the person who violates the act," was unnecessary for a decision in that case, which was an action against a railroad company for damage to property, and therefore the statement was obiter dictum and will not be followed. However, the plaintiffs rely mainly on section 95-1808. That section reads: "A failure to observe the provisions of this chapter shall not be considered as an act of negligence per sein any action against the railroad company for injury to personor property, but the facts relating to any failure to observe the requirements thereof may be considered along with the other facts in the case in determining the question of negligence, if any: provided, that in the trial of any civil case involvingdamages to person or property at or near any such crossing it shall be unlawful for this law to be read to or commented on before and jury empanelled to try such civil case, nor shall the judge upon the trial of such civil case charge the provisions of this chapter, the true intent of this law being not to change the existing law in reference to civil cases for the recovery ofdamages on account of personal injuries or property damage at or near any railroad *Page 530 
crossing: provided, further, that the charging, reading, or discussion of this law within the hearing of a jury in the trial of a case arising from injuries sustained or suffered at or near a railroad crossing shall constitute reversible error." (Italics ours.) It is contended by the defendant that the above-quoted section applies only to actions against railroad companies for personal injuries or damage to property, and is not applicable to the instant case which is a suit upon a policy of insurance. The plaintiffs, however, insist that under the last provision of the section it applies to any civil case "arising from injuries sustained or suffered at or near a railroad crossing." We agree with the contention of the defendant. All of the cases cited by the plaintiffs to sustain their contention are actions against railroad companies for personal injuries ordamage to property; and, in our opinion, the section in question, properly construed, in connection with the other provisions of the chapter, is applicable only to suits against railroad companies for personal injuries or damage to property, and we think that was the intent of the legislature when it passed the act. Furthermore, the present suit is brought against the insurance company to recover money alleged to be due the plaintiffs, and is not a civil action for damages based upon, or "arising from, injuries sustained or suffered" at or near a railroad crossing, within the meaning of section 95-1808.
In our opinion, the court erred in striking paragraph 8 from the amended answer; and that error rendered the further proceedings in the case nugatory.
Judgment reversed. MacIntyre and Gardner, JJ., concur.
                        ON MOTION FOR REHEARING.